Per Curiam.
Dyal sued Baxley upon a promissory note which he alleged he had purchased from another. Baxley admitted in his plea that he had executed the note, but denied that it had been purchased before maturity by Dyal, and pleaded that he had paid it to the original payee before its purchase by Dyal. There being some evidence supporting this plea, the question should have been submitted to a jury, and the court erred in directing a verdict for the plaintiff.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.